Citation Nr: 1215945	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for osteoarthritis and cervical spine disc disease, also claimed as spondylosis and myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979 and December 1980 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 

FINDING OF FACT

The Veteran developed cervical spine osteoarthritis and disc disease as a result of service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine osteoarthritis and disc disease have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran reports that he first had a neck and spine problem during service.  The Veteran asserts that he had treatment for his neck disability within a year of discharge from service.  He maintains that his current cervical osteoarthritis and cervical disc disease began in service.  

A November 1994 service treatment record reveals treatment for neck strain. 

Post-service VA medical records include a May 1998 neurology examination report.  The Veteran reported right jaw numbness since 1996 and left temple pains since 1984.  He complained of pain from his head to his shoulder with pain and tingling down his left arm to his fingers.  He stated that he did not have neck pain in between episodes.  An MRI showed loss of normal cervical lordosis and C6/7 uncovertebral joint hypertrophy on the left.

VA outpatient records in December 1999 show complaints of right-sided neck pain.  The Veteran reported that he had recurrent right paraspinous and lateral musculature ache, worse with extreme neck turning.  The Veteran reported that he had had this before, usually a neck strain associated with stress and tension, resolving after several days.  He reported no known trauma or injury.

VA treatment records show continued complaints of chronic neck pain in May 2005.  X-rays revealed mild degenerative changes of the cervical spine.  MRI in August 2005 revealed cervical disc protrusion and disc bulging.  A May 2006 VA medical record states that the Veteran had cervical pain attributed to disc disease, spondylosis and myofascial pain components.  

An April 2007 VA X-ray report revealed minimal degenerative disc disease of the cervical spine.  The Veteran reported seven years of chronic neck pain.  

The Board finds that the evidence of record supports a finding of service connection for a cervical spine disorder.  First, the Veteran is shown to have current disability of the cervical spine, he has cervical arthritis and cervical disc disease.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there is in-service evidence of neck pain.  Third, the Board finds that the preponderance of the evidence demonstrates that the Veteran has experienced continuity of the same cervical symptomatology since his in-service complaints to the present.  38 C.F.R. § 3.303(b).  The Veteran has provided competent statements that he has experienced neck pain since discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Considering, that the Veteran reported neck pain during service, that the Veteran had only been out of active service for a little over a year when he was shown to have cervical spine hypertrophy, and considering that the Veteran has complained of recurrent neck pain periodically since soon after discharge from service, the Board finds that the evidence is at least in equipoise that the Veteran's current cervical spine osteoarthritis and disc disease is due to service.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER


Entitlement to service connection for cervical spine osteoarthritis and disc disease is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


